Citation Nr: 9913886	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-37 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
December 1963, and from May 1954 to January 1962.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in March 1998.  It was 
remanded for an examination and for a review of test results 
which had not been considered on the previous examination.  
All requested development has been accomplished.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's low back disability is currently manifested 
by moderate limitation of motion and moderate intervertebral 
disc syndrome with subjective complaints of recurring attacks 
manifested by radicular pain.

3.  There is no current objective evidence of neurological 
symptoms, and no reports of bowel or bladder dysfunction.  
Recent electro diagnostic studies were normal.

4.  Outpatient treatment reports do not indicate radicular 
symptoms, or treatment during the veteran's reportedly 
frequent exacerbations.


CONCLUSION OF LAW

The criteria for an increased evaluation for a low back 
disorder, in excess of 20 percent, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a Diagnostic Codes 5293, 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the low back disability have been properly developed.  There 
is no indication that there are additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his low back disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

A review of the veteran's service medical records indicates 
the veteran was seen with symptoms and physical findings of 
lumbosacral strain on May 29, 1961.  He gave a history of 
changing a tire on his privately owned vehicle, and reported 
that on rolling the tire out of the back of the car he 
twisted his back causing injury.  On May 30, 1961 he returned 
with worsening symptoms.  He was hospitalized for three days 
and treated with traction.

Service connection for lumbosacral strain was granted via a 
rating decision of June 1979.  An evaluation of non-
compensable was assigned.  This evaluation was increased to 
10 percent in a rating decision of September 1980.  It was 
increased again, to 20 percent, by a rating decision of July 
1981.  A rating decision of July 1991 increased the 
evaluation to 40 percent, but this was subsequently reduced 
to 20 percent by a rating decision of September 1993.

In September 1995 the veteran submitted a request for an 
increased disability rating for his low back disorder.  In 
connection with this request he submitted medical records 
associated with his claim for Social Security Disability 
benefits.  These records, dated between October 1981 and 
November 1988, show treatment for low back pain subsequent to 
an intercurrent work related injury.

The report of a CT scan of the lumbar spine, without 
contrast, conducted in August 1995, shows an impression of 
desiccation of the disc with vacuum disc phenomenon 
identified at the L5-S1 and L4-5 levels.  There was a diffuse 
bulge identified at the L4-5 level with more prominence of 
the left para-spinal region with neural foramen impingement 
and flattening of the thecal sac.  There was diffuse facet 
hypertrophy and hypertrophy of the ligamentum flavum 
identified throughout.

The report of a VA examination, conducted in October 1995, 
shows the veteran giving a history of a twisting injury which 
occurred when he stepped in a hole while carrying a 98 pound 
radio in 1961.  He stated that he had been hospitalized and 
treated with traction for about ten days.  He reported that 
his back problems have continued and he described chronic 
back pain which varied in severity.

He related that aggravating factors included any bending, 
lifting, twisting, or stooping, as well as prolonged sitting 
or weight bearing.  He described intermittent episodes of 
pain radiating in the left leg to as far as the foot.  He 
stated that he seldom has pain in the right leg.  He reported 
intermittent episodes of pain going into the testicles over 
the last five or six years.  He gave no history of bowel or 
bladder incontinence.  He denied any current medication.

Examination showed he moved about somewhat slowly with a 
slight limp.  He was able to stand erect.  No spasm was noted 
but he had tenderness to palpation in the mid-line of the 
lower back region as well as over the left lower lumbar 
region.  Range of motion of the lumbar spine was flexion of 
65 degrees, and extension of 30 degrees.  He complained of 
pain on extremes of motion.  On seated straight leg raising 
exam he had complaints of back pain with raising of either 
leg.  He could heel and toe walk for only a few steps.  He 
was able to squat and arise again while holding on to the 
exam table for support and putting most of the weight on the 
right leg.  An impression of chronic lumbar syndrome, and 
degenerative disc disease was entered.  

VA outpatient treatment records, dated between September 1995 
and October 1996, show the veteran receiving treatment for 
low back pain and cervical spine degenerative joint disease.  
A report dated in May 1996 shows a complaint of symptomatic 
low back pain.  Other reports during this period show the 
veteran giving a history of chronic low back pain while 
seeking treatment for other ailments.

In a statement, submitted in May 1996, the veteran stated 
that he has continuous pain radiating into his buttocks which 
involves the sciatic nerves.  He reported that due to the 
pain and aggravation of this condition he must sit on the 
edge of his bed for twenty minutes before standing up or 
walking.  He stated that many times he has gotten up just to 
fall to his knees because of the pain and inability to stand.  
He stated that he had been prescribed pain medication but 
that he does not use it because if knocks him out.  He also 
stated that at times he cannot lift himself out of a chair 
without using his arms because his legs have given out from 
the exertions.  He reported that the pain is so severe that 
at times he just sits and weeps, and that nothing he can take 
or do helps at this point.

In a statement, submitted in August 1996, the veteran stated 
that he requested that the RO rate his lumbosacral strain 
with degenerative disc disease as 40 percent disabling.  He 
reported that he can hardly walk for any extended periods of 
time and that he is totally unemployable due to this 
condition.  He disagreed with the RO's finding that his 
attacks are only moderate, and stated that they are severe 
enough to put him in bed for days, prevent any physical 
exertion, and to put him on his knees if he makes the wrong 
move.

The report of a neurological examination, conducted by a 
private physician for VA purposes in May 1998, shows the 
veteran giving a history of an inservice accident followed by 
two weeks of treatment with traction.  He reported that he 
had to re-learn how to walk subsequent to this due to the 
deconditioning.  He stated that since that time he has had 
flare-ups at about three to four month intervals, whereupon 
he is reduced to his knees because of back pain.  He reported 
that in the last seven to eight years his problem had become 
continuous.

He reported that he had an evaluation by X-ray and MRI which 
showed degenerative disc disease at L4-5 and L5-S1.  He 
reported treatment for the condition for the last 17-18 
years.  He reported that he currently has difficulty getting 
out of bed, at times crawling to the bathroom because of low 
back pain.  He stated he is unable to straighten.  

The examiner noted that the pain seemed to be at the facet 
regions of L4-5 and extended to the low thoracic regions.  He 
reported it had a sharp characteristic to it, as though he 
was being stuck with a needle.  He stated it will radiate 
into the left leg, through the hip, feeling as though he has 
a golf ball placed in his back pocket.  He also reported 
numbness in the undersurfaces of the second through fourth 
toes.  He stated back pain was brought on by bending or 
forgetting his problem and picking up a small object.

There was no atrophy, but there had been some tendency 
towards cramps diffusely in the legs.  There was no specific 
weakness, but the leg will quit on him and will only then 
respond with deep concentration.  There were no paresthesias.  
There was no bladder or bowel dysfunction.  He was uncertain 
about sexual function.

He stated that his best position is sitting.  He finds it 
difficult to get up from a laying position.  His worst 
position appeared to be bending and picking up objects.  His 
balance and coordination were not affected, but he tended to 
weave at times while walking.

Physical examination showed moderate lumbosacral 
straightening, with reduced ranges of motion throughout.  
There was tenderness in the lower lumbar region L4/L5/S1.  
Straight leg raising was negative at about 70 degrees on both 
sides.  The gait appeared somewhat antalgic, wide-based and 
uncomfortable.  The motor examination appeared to show 
diffuse but scattered weakness throughout the left lower 
extremity, without atrophy or fasciculation.  Some 
inconsistent effort was noted.  The sensory examination 
showed a slightly decreased vibration in the left great toe.  
The reflexes were symmetrical at 2/4.  He had some difficulty 
walking on his toes on the left leg.

The impression given was low back syndrome, probably 
degenerative joint and disc disease.  There was some 
straightening of the lumbosacral spine.  There were some 
radicular sciatic complaints into the left leg, with 
inconsistent or minor neurological findings, likely not 
related to an intra-abdominal or pelvic process.  Electro 
diagnostic studies were conducted and were described as 
normal.  MRI studies were conducted and are described in the 
following examination report.

The report of a VA examination, conducted in May 1998, shows 
the veteran continuing to complain of chronic low back pain 
aggravated by activities such as bending, lifting, or 
carrying.  He stated that he requires frequent position 
changes as prolonged sitting, standing, or walking caused 
increased pain.  He reported that it feels as if he is 
sitting on a golf ball.  He described pain primarily 
radiating into the left leg and also into the groin region at 
times.  He had occasional pain into the right hip region.  He 
also described some numbness along the bottom of the 2nd, 
3rd, and 4th toes of the left foot.  No bowel or bladder 
incontinence was noted.

Examination showed that he moved about somewhat slowly with a 
slight limp on the left.  He was able to stand erect.  There 
was no spasm noted but he had tenderness to palpation in the 
left para-vertebral and mid-line of the lower lumbar region.  
On range of motion testing, he had 50 degrees of flexion and 
30 degrees of extension with pain on motion.  He had 20 
degrees of right and left lateral bending with pain on 
motion.  He had right lateral rotation of 35 degrees and left 
lateral rotation of 30 degrees with pain on motion.  He was 
able to heel and toe walk with a limp on the left during toe 
walking.  He was able to slowly squat and arise with some 
degree of difficulty.

The examiner referred to an MRI scan of the lumbar spine 
conducted on May 7, 1998.  The vertebral height and alignment 
were satisfactory.  There was degenerative signal loss within 
the lower two lumbar intervertebral discs.  A small signal 
void consistent with intra-discal gas was noted at L5-S1.  At 
L4-5 there was lateral posterolateral marginal osteophyte.  
There was also a moderate sized focal right posterolateral 
intervertebral disc herniation deforming the thecal sac.  No 
overall canal stenosis or significant foraminal encroachment 
was noted.  The intervertebral discs were otherwise 
unremarkable.  The conus region of the spinal cord was 
normal.  Paravertebral soft tissues were unremarkable.  There 
was no bone marrow replacement process.  There were some 
reactive marrow changes evident relating to the end plates of 
the degenerated L4-5 intervertebral disc.

The impression given was: at L4-5, there is posterolateral 
marginal osteophyte and a moderate sized focal, right 
posterolateral disc herniation deforming the adjacent thecal 
sac.

X-ray examination showed low grade spondylolisthesis at L5-
S1, no instability.  Osteophyte formation was seen at L4-5 
and some vacuum phenomenon and intervertebral disc space 
narrowing at this level and at L5-S1.  There was facet 
hypertrophy on an arthritic basis at L5-S1.  Electro 
diagnostic studies of the lower extremities were normal.

The overall impression, regarding the physical exam, X-ray 
exam, and MRI exam was chronic lumbar syndrome with 
degenerative disc disease at L4-5, L5-S1.  Recent MRI scan 
with evidence of moderate sized focal right posterolateral 
disc herniation deforming the adjacent thecal sac at L4-5, 
and normal electrodiagnostic studies of the lower 
extremities.

The veteran's back disability is currently evaluated under 
38 C.F.R. § 4.71a Diagnostic Code 5293 (1998).  Diagnostic 
Code 5293 provides for a 20 percent rating for intervertebral 
disc syndrome which is moderate, with recurring attacks.  A 
40 percent evaluation is assigned if the condition is severe, 
with recurring attacks and only intermittent relief.  A 60 
percent rating is assigned for a pronounced condition with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under 38 C.F.R. § 4.71 Diagnostic Code 5295, a 20 percent 
evaluation is assigned if there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion.  A 40 
percent rating is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board concludes that the evidence will not support an 
evaluation in excess of the currently assigned 20 percent.  
The objective medical evidence of record shows a moderate 
limitation of motion.  None of the medical evidence of record 
indicates listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion as would be 
required for a 40 percent evaluation under Diagnostic Code 
5257.

The objective medical evidence of record also does not 
indicate severe recurring attacks of intervertebral disc 
syndrome, with only intermittent relief.  Electro diagnostic 
studies of the lower extremities were normal on recent 
examinations.  As noted above the veteran's range of motion 
of the lumbar spine is only moderately reduced.  On recent 
examination he gave a history of flare-ups which occur at 
three to four month intervals.  He has stated that these 
flare-ups leave him bedridden, and that on occasion he has 
difficulty arising from bed.  

On recent neurological examination there were some radicular 
sciatic complaints into the left leg, with inconsistent or 
minor neurological findings.  These findings were determined 
to likely not be related to an intra-abdominal or pelvic 
process.  Straight leg raising was negative at about 70 
degrees on both sides.  Although the motor examination 
appeared to show diffuse but scattered weakness throughout 
the left lower extremity, there was no atrophy or 
fasciculation, and inconsistent effort was noted.  

Although the veteran has made numerous complaints regarding 
the severity of his recurring attacks of intervertebral disc 
syndrome, there is very little objective medical evidence to 
confirm these claims.  There are no outpatient treatment 
records which note radicular symptomatology during these 
attacks.  In conclusion, the Board finds that the medical 
record as a whole fails to show a pattern of disability 
manifested by severe intervertebral disc syndrome with only 
intermittent periods of relief.  The lack of objective 
medical evidence regarding the frequency and severity of 
these attacks outweighs the veteran's contentions.  The 
pattern indicated by the objective evidence of record is one 
of intermittent attacks rather than intermittent relief.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations. 38 C.F.R. § 4.45.

As noted in the discussion above, the veteran's range of 
motion is only moderately reduced, and there is no current 
objective evidence of radicular symptoms, therefore the Board 
does not find that a higher disability evaluation is 
warranted for the appellant's low back disability on the 
basis of functional disability.



ORDER

Entitlement to an increased evaluation, in excess of 20 
percent, for a low back disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

